Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                          
                                                     Response to Amendment


Drawings 
The drawing filed on 5/1/2020 is accepted by the Examiner.
Based on telephone interview on February 22, 2022, with respect to cancellation of claims 8, 9, 19, 20, and amended claims 1, 2, 6, 18, 21, 24, 27, 28, 34 and 35, also review of prior art of record, all have been fully considered and are persuasive.    
             The claims 1-7, 10-18 and 21-37 now renumbered as 1-33 are allowed.  

                                            EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
           Authorization for this examiner’s amendment was given in a telephone interview with Applicants Attorney (Michael Ben-Shimon, Reg No. 69,610), on February 22, 2022, without traverse.

           The amended claims 1, 2, 6, 18, 21, 24, 27, 28, 34 and 35 as follows: 
          Cancel claims 8, 9, 19 and 20.

           Claim 1. (Currently Amended) A method for obtaining accurate radiometric readings of objects in a scene captured by a radiometric camera, comprising:
           estimating a gamma drift coefficient based on an input thermal image, wherein the thermal image is captured by an infrared sensor;
           	performing, based on the gamma drift coefficient and the input thermal image, a sensor temperature stabilization to provide an ambient-stabilized thermal image, wherein the ambient-stabilized thermal image is invariant to temperature changes of the infrared sensor;
           	performing ambient calibration to estimate a scene temperature based on the ambient-stabilized thermal image; and
           	measuring, based on the estimated scene temperature and a calibrated attenuation factor, a temperature of each of at least one object shown in the input thermal image, where the temperature of each of the at least one object is measured independently of the ambient temperature of the radiometric camera; and 
           estimating the ambient-stabilized thermal image based on the input thermal image, a pair of linear coefficients, and the estimated gamma drift coefficient, wherein the pair of linear coefficients are factory-calibrated coefficients, wherein the ambient-stabilized thermal image is invariant to temperature changes of a focal point array of the infrared sensor.  
           Claim 2. (Currently Amended) The method of claim 1, further comprising:
           	obtaining a sensor calibration table and a plurality of calibration parameters, wherein the sensor calibration table includes calibrated values for each pixel of the infrared sensor, wherein the plurality of calibration parameters include a calibrated attenuation factor linear calibration values used for the sensor temperature stabilization, and a predefined nominal temperature used for the ambient calibration.
           Claim 6. (Currently Amended) The method of claim 1, wherein each of the at least one 
           Claims 8-9. (Cancelled) 
           Claim 18. (Currently Amended) An electronic circuit integrated in a radiometric camera and configured to obtaining accurate radiometric readings of objects, comprising:
           a processing circuitry; and
           a memory containing instructions that, when executed by the processing circuitry, configure the processing circuitry to:
           	estimate a gamma drift coefficient based on an input thermal image, wherein the thermal image is captured by an infrared sensor;
           	perform, based on the gamma drift coefficient and the input thermal image, a sensor temperature stabilization to provide an ambient-stabilized thermal image , wherein the ambient-stabilized thermal image is invariant to temperature changes of the infrared sensor;
           perform ambient calibration to estimate a scene temperature based on the ambient-stabilized thermal image; and
           	measure, based on the estimated scene temperature and a calibrated attenuation factor, a temperature of each of at least one object shown in the input thermal image, where the temperature of each of the at least one object is measured independently of the ambient temperature of the radiometric camera; and 
           estimate the ambient-stabilized thermal image based on the input thermal image, a pair of linear coefficients, and the estimated gamma drift coefficient, wherein the pair of linear coefficients are factory-calibrated coefficients, wherein the ambient-stabilized thermal image is invariant to temperature changes of a focal point array of the infrared sensor. 
           Claims 19-20. (Cancelled)
           Claim 21. (Currently Amended) A radiometric camera, comprising:
           at least one optical unit including at least one lens; 
           	an infrared sensor coupled to the optical unit and configured to capture thermal images; and 
           	an integrated circuit (IC) configured to process the captured thermal images to output obtaining accurate radiometric readings of objects seen in the thermal images, wherein the IC further comprises:
           a processing circuitry; and
           a memory containing instructions that, when executed by the processing circuitry, configure the processing circuitry to:
           estimate a gamma drift coefficient based on an input thermal image, wherein the thermal image is captured by an infrared sensor;
           	perform, based on the gamma drift coefficient and the input thermal image, a sensor temperature stabilization to provide an ambient-stabilized thermal image, wherein the ambient-stabilized thermal image is invariant to temperature changes of the infrared sensor;
           perform ambient calibration to estimate a scene temperature based on the ambient-stabilized thermal image; and
           	measure, based on the estimated scene temperature and a calibrated attenuation factor, a temperature of each of at least one object shown in the input thermal image, where the 
           estimate the ambient-stabilized thermal image based on the input thermal image, a pair of linear coefficients, and the estimated gamma drift coefficient, wherein the pair of linear coefficients are factory-calibrated coefficients, wherein the ambient-stabilized thermal image is invariant to temperature changes of a focal point array of the infrared sensor. 
           Claim 24. (Currently Amended) The radiometric camera of claim 21, wherein the IC further comprises:
           	obtain a sensor calibration table and a plurality of calibration parameters, wherein the sensor calibration table includes calibrated values for each pixel of the infrared sensor, wherein the plurality of calibration parameters include a calibrated attenuation factor linear calibration values used for the sensor temperature stabilization, and a predefined nominal temperature used for the ambient calibration.
           Claim 27. (Currently Amended) The radiometric camera of claim 21, wherein the IC further comprises:
           	simultaneously measure an object temperature of each of the at least one object.
           Claim 28. (Currently Amended) The radiometric camera of claim 21, wherein each of the at least one 
           Claim 34. (Currently Amended) The radiometric camera of claim 32, wherein the IC further comprises:
           	model the ambient temperature as a temperature of a specific pixeled area in the at least one 
           Claim 35. (Currently Amended) The radiometric camera of claim [[33]] 34, wherein each the at least one 

                                              REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance. 
           This invention relates generally, to a radiometric camera and method for obtaining accurate radiometric readings of objects in a scene captured by a radiometric camera. The method comprises estimating a gamma drift coefficient based on an input thermal image, wherein the thermal image is captured by an infrared sensor; performing, based on the gamma drift coefficient and the input thermal image, a sensor temperature stabilization to provide an ambient-stabilized thermal image.
           Based on applicant’s amendment, with respect to claim 1, representative of claims 18 and 21, the closest prior art of record (Southerland and McQuilkin), Southerland reference is directed to methods of and systems for generating a temperature map of a scene are provided. The method may include receiving thermal data of the scene, wherein the thermal data includes a plurality of frames of thermal infrared data. A mapping may be created for each frame of the plurality of frames based on the digital thermal infrared data, and McQuilkin reference is directed to an approach to noninvasively and remotely detect core body temperature in a warm-blooded subject. More specifically, this invention is directed to an approach to noninvasively and remotely detect core body temperature in a warm-blooded subject, human or animal, via thermal imaging. But neither Southerland nor McQuilkin teach or suggest, among other things, “performing ambient calibration to estimate a scene temperature based on the “ambient-stabilized thermal image”; and 	measuring, based on the estimated scene temperature and a calibrated attenuation factor, a temperature of each of at least one object shown in the input thermal image, where the temperature of each of the at least one object is measured independently of the ambient temperature of the radiometric camera; and estimating the ambient-stabilized thermal image based on the input thermal image, a pair of linear coefficients, and the 
            These key features in combination with the other features of the claimed invention are neither taught nor suggested by (Southerland and McQuilkin) prior art of record. 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


  			                   Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.
Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SEYED H AZARIAN/Primary Examiner, Art Unit 2667  
February 23, 2022